DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/22 (hereinafter “07/11/22 Amendment") has been entered (by the filing of the RCE on 08/03/22), and fully considered. 

Response to Amendment
3.	In the 07/11/22 Amendment, claims 1 & 21 were amended, and claim 20 was cancelled (claims 37-75 were previously cancelled). No claims were added.  Therefore, claims 1-19 and 21-36 are now pending in the application.
4.	The 07/11/22 Amendment has overcome the rejections under § 102 previously set forth in the Final Office Action mailed 04/11/22 (“04/11/22 Action”).    
5.	New grounds of rejection under §§ 112(b) & 103 are set forth herein, necessitated by Applicant’s Amendment.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
8.	Claim 21 recites the limitation “the flange” in line 3.  There is insufficient antecedent basis for this recitation in the claim.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-14, 19, 28, 29, 32, 33, 34, & 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0181707 to Fries et al. (“Fries”) in view of U.S. Patent Application Publication No. 2010/0324644 to Levi et al. (“Levi”).  
12.	Regarding claim 1, Fries teaches a method of implanting an implantable device into a biological tissue, the method comprising: 
(a) reversibly engaging an engagement feature [retaining hole (8) - ¶[0058]; FIG. 1] of the implantable device [flex shaft (9) - ¶’s [0057], [0058]; FIG. 1; note: the “flex shaft” comprises the flexible, two-dimensional thin-film strip inserted into the brain – see, e.g., ¶’s [0003], [0007], [0022]] with a corresponding engagement feature [retaining wire (13) - ¶’s [0018], [0057], [0058]; FIG. 1] of an insertion needle [insertion needle (10) - ¶’s [0057], [0058]; FIG. 1] [as broadly as claimed, Examiner considers retaining wire (13) to be a part/feature of insertion needle (10) as retaining wire (13) extends through the inner bore of the insertion needle (10) – see ¶[0018] and FIG. 1], thereby generating a device-loaded insertion needle [¶’s [0057], [0058]; FIG. 1]…, and wherein the implantable device [flex shaft (9)] comprises: 
(i) a biocompatible substrate [¶[0017] (“polyimide-based”)]; 
(ii) a conduit embedded in the biocompatible substrate [see ¶[0003] (“The strip carries components that are to be deposited in the living tissue as, e.g., electronic circuits, light guides, fluid vias and the like”); see also ¶[0017] (“the thin-film strip is a micro-electromechanical system (MEMS) in the form of a flexible multi electrode array. The set of this embodiment of the present invention allows application of such MEMS enabling neuroscientific measurements as mentioned above”)]; and 
(iii) the engagement feature [retaining hole (8) - ¶[0058]; FIG. 1] of the implantable device [flex shaft (9)] is fabricated within the biocompatible substrate at or near an end of the implantable device [as broadly as claimed, retaining hole (8) is created in the body of flex shaft (9) (¶[0058]; FIG. 1]) – and is therefore “fabricated within it”];
(b) inserting the device-loaded insertion needle into a biological tissue [e.g., brain - ¶[0007]] to a desired depth within the biological tissue [¶[0015]]; and 
(c) retracting the insertion needle [(10)], thereby disengaging the implantable device [(9)] from the insertion needle [(10)] and allowing the implantable device [(9)] to remain implanted in the biological tissue [e.g., [¶[0023]].
	CORRESPONDING ENGAGEMENT FEATURE AS A “STATIC PROTRUSION”
	As noted above, the “corresponding engagement feature” in Fries comprises retaining wire (13) (¶’s [0018], [0057], [0058]; FIG. 1) of insertion needle (10).  This is shown in FIG. 1(d) of Fries [provided below] wherein the engagement feature [retaining hole (8)] of the implantable device [flex shaft (9)] reversibly engages with retaining wire (13). 

    PNG
    media_image1.png
    210
    566
    media_image1.png
    Greyscale

	However, because retaining wire (13) slides within the inner bore of the insertion needle (10), the “corresponding engagement feature” [wire (13)] of Fries cannot be said to comprise a “static protrusion” on a surface of the insertion needle [(10)].
	As such, Fries does not teach:
wherein the corresponding engagement feature of the insertion needle is a static protrusion on a surface of the insertion needle.
	Levi, in a similar field of endeavor, teaches an electrode implantation tool [Abstract], and a method of implanting an implantable device into a biological tissue, comprising reversibly engaging an engagement feature [hook (620) (see ¶[0334]; FIG. 20), or loop (652) (see ¶[0342]; FIG. 23A)] of an implantable device [electrode assembly (604) and electrode lead (606) - ¶[0332]; FIG. 20] with a corresponding engagement feature [stylet (646) - ¶’s [0337], [0339]; FIG. 20] of an insertion needle [of needle (644) - ¶[0337]; FIG. 20], thereby generating a device-loaded insertion needle [e.g., ¶[0339]; FIG. 20].  
	With particular regard to FIG. 20 of Levi (shown below), the corresponding engagement feature [stylet (646)] of Levi comprises a “static protrusion” on a surface of the insertion needle (644) [as broadly as claimed, stylet (646) extends from an inner surface of needle (646), and is fixed (or “static”) [see ¶[0337] (“…a proximal base 642 coupled to a hollow distal needle 644…” and “a generally rigid stylet 646, which is typically non-slidably fixed to proximal base 642”)].

    PNG
    media_image2.png
    230
    626
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fries to utilize a rigid stylet within the inner bore of insertion needle (10) as the corresponding engagement feature in lieu of the slidable retaining wire (13) within the inner bore of insertion needle (10), such that “the corresponding engagement feature of the insertion needle is a static protrusion on a surface of the insertion needle” as taught by Levi, since such a modification amounts merely to the simple substitution of one known engagement feature [rigid stylet] for another [wire] within an inner bore of an insertion needle, yielding predictable results [coupling an implantable device to an insertion  needle] to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
13.	Regarding claim 2, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Fries further teaches wherein the conduit is a conductor of electrons and is an electrode for stimulating or recording [¶[0016]].
14.	Regarding claim 3, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Fries further teaches wherein the conduit is a waveguide [see ¶[0003] “light guides”)].
15.	Regarding claim 4, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Fries further teaches wherein the implantable device [flex shaft (9)] further comprises a second conduit [¶’s [0003], [0016] (“multi electrode array”)].
16.	Regarding claim 5, the combination of Fries and Levi teaches all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
Fries further teaches wherein the conduit and second conduit each comprise an electrode [see ¶[0016] (“multi electrode array”)].
17.	Regarding claim 6, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Fries further teaches wherein the biocompatible substrate comprises the engagement feature [retaining hole (8)] of the implantable device [¶’s [0018], [0058]; FIG. 1].
18.	Regarding claims 7 & 8, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	As noted above, Fries teaches that the engagement feature of flex shaft (9) comprises a retaining hole (8) - ¶[0058]; FIG. 1.  
Fries does not, however, teach:
wherein the engagement feature of the implantable device is a loop (claim 7); nor
wherein a distal end of the insertion needle penetrates through the loop during the engaging (claim 8).
Levi further teaches that an engagement feature [(620)] of the implantable device is a loop [see ¶[0334] (“…hook 620 is formed by looping the distal end of flexible element 618, as shown in FIG. 20”)], and wherein a distal end of the insertion needle [the distal end of stylet (646) of insertion needle (644)] penetrates through the loop during the engaging [¶’s [0334], [0339]; FIG. 20].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fries and Levi such that the engagement feature of the implantable device is a loop, and wherein a distal end of the insertion needle penetrates through the loop during the engaging, as taught by Levi, since such modification amounts merely to the substitution of one known engagement feature (loop) for another (retaining hole), yielding only predictable results (engagement) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
19.	Regarding claim 9, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Fries further teaches wherein the biocompatible substrate of the implantable device is a non-conductive substrate [¶[0017]].
20.	Regarding claim 10, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Fries further teaches wherein the biocompatible substrate of the implantable device comprises an inert polymeric material [¶[0017]].
21.	Regarding claim 11, the combination of Fries and Levi teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Fries further teaches wherein the biocompatible substrate of the implantable device comprises polyimide [¶[0017]].
22.	Regarding claims 12 & 13, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Fries does not, however, teach:
wherein the biocompatible substrate of the implantable device includes one or more anchor arms that flex orthogonal to a body of the implantable device, while remaining connected to the implantable device, as the insertion needle is retracted to facilitate anchoring of the implantable device in the biological tissue (claim 12), nor
wherein the flex of the one or more anchor arms distorts the engagement feature of the implantable device, thereby facilitating disengagement of the implantable device from the insertion needle (claim 13).
	Levi further teaches that the biocompatible substrate of the implantable device includes one or more anchor arms [two or more tines (614) of coupling element (612) - ¶’s [0332], [0340]-[0341]; FIG. 20] that flex orthogonal to the body of the implantable device, while remaining connected to the implantable device, as the insertion needle is retracted to facilitate anchoring of the implantable device in the tissue [¶’s [0332], [0340]-[0341]; FIG. 20], and wherein the flex of the one or more anchor arms [(614)] distorts the engagement feature of the implantable device, thereby facilitating disengagement of the implantable device from the insertion needle [¶[0340]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fries and Levi such that the biocompatible substrate of the implantable device includes one or more anchor arms that flex orthogonal to a body of the implantable device, while remaining connected to the implantable device, as the insertion needle is retracted to facilitate anchoring of the implantable device in the biological tissue, and wherein the flex of the one or more anchor arms distorts the engagement feature of the implantable device, thereby facilitating disengagement of the implantable device from the insertion needle, as taught by Levi, since such modification amounts merely to application of a known coupling technique that was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Levi.  One of ordinary skill in the art would have been capable of applying this known technique to the known device (& method) of Fries/Levi, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
23.	Regarding claim 14, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Fries further teaches wherein the retracting is initiated with a jerk to facilitate disengagement of the implantable device from the insertion needle [¶’s [0023], [0060]].
24.	Regarding claim 19, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Fries (as modified) further teaches wherein the corresponding engagement feature (stylet as modified) of the insertion needle is positioned in a distal region of the insertion needle [as broadly as claimed (i.e., “region”), see FIG. 1 of Fries; see also FIG. 20 of Levi].
25.	Regarding claims 28 & 29, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Fries does not, however, teach:
wherein the method comprises implanting a plurality of implantable devices with the same insertion needle, wherein after the steps (a)-(c) for a first implantable device, the method comprises repeating steps (a)-(c) for one or more additional implantable devices using the same insertion needle (claim 28), nor 
wherein the first implantable device and the one or more additional implantable devices are members of a cartridge comprising a plurality of implantable devices, and each time step (a) is performed, one implantable device is removed from the cartridge (claim 29).
	Levi further teaches electrode devices used in combination with a cartridge, including  
implanting a plurality of implantable devices with the same insertion needle, wherein after the steps (a)-(c) for a first implantable device, the method comprises repeating steps (a)-(c) for one or more additional implantable devices using the same insertion needle [¶’s [0330]-[0331]], and wherein the first implantable device and the one or more additional implantable devices are members of a cartridge comprising a plurality of implantable devices, and each time step (a) is performed, one implantable device is removed from the cartridge [¶’s [0330]-[0331]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fries and Levi such that the method comprises implanting a plurality of implantable devices with the same insertion needle, wherein after the steps (a)-(c) for a first implantable device, the method comprises repeating steps (a)-(c) for one or more additional implantable devices using the same insertion needle, and wherein the first implantable device and the one or more additional implantable devices are members of a cartridge comprising a plurality of implantable devices, and each time step (a) is performed, one implantable device is removed from the cartridge, as taught by Levi, since such modification amounts merely to application of a known coupling technique that was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Levi.  One of ordinary skill in the art would have been capable of applying this known implantation technique to the known device (& method) of Fries/Levi, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
26.	Regarding claim 32, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Fries does not, however, explicitly teach wherein the method results in less than 1.5% tissue displacement.  
	However, it is the Examiner’s position that it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, that use of the device of Fries/Levi would have achieved tissue displacement in Applicant’s claimed range (i.e., less than 1.5%) given that: (1) the structure of Fries/Levi is similar to that of Applicant’s structure as broadly as currently claimed [see rejection of claim 1 based on Fries (above)]; (2) Fries likewise teaches implanting the thin-film strip into living tissue at a similar treatment location (particularly brain) – e.g., Abstract, ¶’s [0003], [0007], & [0022]]; (3) Applicant’s as-filed Specification describes how the implantable device and insertion needle can both utilize any convenient set of dimensions/geometries [e.g., pg. 14, line 36 – pg. 15, line 3; and pg. 23, line 2 – pg. 24, line 32]; and (4) Applicant appears to ascribe no particular criticality to the result of less than 1.5% tissue displacement, given Applicant’s disclosure of any number of ranges in the as-filed Specification (see, e.g., pg. 26, ll. 18-30).  
	In short, based on Fries’ teaching of using the same structure, in the same way, in the same tissue, as Applicant, it again is the Examiner’s position that it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, that use of the device of Fries/Levi would have achieved tissue displacement in Applicant’s claimed range of less than 1.5% tissue displacement.  
27.	Regarding claim 33, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Fries further teaches wherein the biological tissue is a brain [Abstract, ¶’s [0003], [0007], [0022]].
28.	Regarding claim 34, the combination of Fries and Levi teaches all of the limitations of claim 33 for the reasons set forth in detail (above) in the Office Action.  
Fries further teaches wherein the brain is a rodent brain, a nonhuman primate brain, or a human brain [Abstract, ¶’s [0003], [0007], [0022]].
29.	Regarding claim 36, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Fries further teaches wherein the biological tissue is in vivo [Abstract, ¶’s [0003], [0007], [0022]].

30.	Claims 15, 23-27, 30, & 31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fries and Levi, further in view of U.S. Patent Application Publication No. 2014/0213891 to Gilgunn et al. (“Gilgunn”).
31.	Regarding claim 15, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Fries and Levi does not, however, teach that the device is configured for high-speed implantation, device release, and implant actuator retraction. 
Gilgunn, in a similar field of endeavor, relates to an apparatus and method for implanting devices into soft tissue [¶[0028]].  Gilgunn futher teaches the use of multi-unit cartridges for the implantation of multiple micrometer-scale interfaces during a single surgery without retooling, to reduce surgery time and minimize the handling of the prosthetic interfaces [see, e.g., ¶’s [0003], [0029], [0049], [0061], [0074]; FIG. 8].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fries and Levi such that the implantable device is a member of a cartridge comprising a plurality of the implantable devices, as taught by Gilgunn, to facilitate implantation of multiple devices during a single surgery without retooling, to reduce surgery time and minimize the handling of the prosthetic interfaces, as explicitly taught by Gilgunn [see ¶[0003]]. 
	The combination of Fries, Levi, and Gilgunn is silent regarding retraction speeds, and therefore fails to teach wherein the retracting is performed with an acceleration of the insertion needle of at least 50,000 meters per second squared (m/s2).
            However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fries, Levi, and Gilgunn so as to retract the insertion needle with an acceleration of at least 50,000 meters per second squared (m/s2), since Applicant has not disclosed that this particular claimed acceleration value solves any stated problem or is for any particular purpose [note pg. 28, line 13 – pg. 29, line 7 of Applicant’s as-filed Specification which describes multiple different retraction acceleration and velocity values and ranges], and it appears that the invention would perform equally as well (to disengage the implantable device from the insertion needle) with the needle retraction configuration of Fries/Levi/Gilgunn.
32.	Regarding claim 23, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Fries and Levi does not, however, teach wherein the implantable device is a member of a cartridge comprising a plurality of the implantable devices. 
Gilgunn, in a similar field of endeavor, relates to an apparatus and method for implanting devices into soft tissue [¶[0028]].  Gilgunn futher teaches the use of multi-unit cartridges for the implantation of multiple micrometer-scale interfaces during a single surgery without retooling, to reduce surgery time and minimize the handling of the prosthetic interfaces [see, e.g., ¶’s [0003], [0029], [0049], [0061], [0074]; FIG. 8].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fries and Levi such that the implantable device is a member of a cartridge comprising a plurality of the implantable devices, as taught by Gilgunn, to facilitate implantation of multiple devices during a single surgery without retooling, to reduce surgery time and minimize the handling of the prosthetic interfaces, as explicitly taught by Gilgunn [see ¶[0003]]. 
33.	Regarding claim 24, the combination of Fries, Levi, and Gilgunn teaches all of the limitations of claim 23 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Fries, Levi, and Gilgunn further teaches wherein step (a) includes, after the engaging, removing the engaged implantable device from the cartridge [Gilgunn, ¶’s [0003], [0029], [0030], [0055], [0056]]. 
34.	Regarding claims 25 & 26, the combination of Fries, Levi, and Gilgunn teaches all of the limitations of claim 23 for the reasons set forth in detail (above) in the Office Action.  
	Gilgunn further teaches that the cartridge includes a backing component (25) to which the plurality of implantable devices is adhered [see FIG. 8], but does not teach wherein the cartridge comprises a flexible backing sheet to which the plurality of implantable devices is adhered (claim 25), nor wherein the flexible backing sheet comprises parylene (claim 26).
	Fries, however, teaches that the flexible thin-film strip is parylene-based [¶[0017]].  
	Accordingly, when the implantable flexible thin-film strips are arranged in the cartridge of Fries/Levi/Gilgunn, as broadly as claimed, the cartridge can be said to include a parylene flexible backing sheet to which the plurality of implantable devices is adhered. 
35.	Regarding claim 27, the combination of Fries, Levi, and Gilgunn teaches all of the limitations of claim 25 for the reasons set forth in detail (above) in the Office Action.  
The combination of Fries, Levi, and Gilgunn further teaches wherein step (a) includes, after the engaging, delaminating the engaged implantable device from the flexible backing sheet [Gilgunn, ¶’s [0003], [0029], [0049], [0061], [0074]; FIG. 8].
36.	Regarding claims 30 & 31, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Fries and Levi does not, however, teach wherein the insertion needle is guided by micromanipulators (claim 30), nor wherein the insertion needle is guided by automated micromanipulators controlled by a processor (claim 31).
Gilgunn, in a similar field of endeavor, relates to an apparatus and method for implanting devices into soft tissue [¶[0028]].  Gilgunn further teaches that it was known in the art to utilize insertion mechanisms of varying levels of complexity and functionality including, e.g., utilizing robotic manipulators to implant needles, as well as electronically controlling a micromanipulator to achieve certain insertion speeds for evaluation of penetration mechanics in cerebral cortex [¶[0026]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fries and Levi such that the insertion needle is guided by micromanipulators, including automated micromanipulators controlled by a processor, so as to provide the benefit of, e.g., a more precise control of insertion placement and speed.   

37.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fries and Levi, further in view of U.S. Patent Application Publication No. 2010/0234856 to Stoianovici et al. (“Stoianovici”).
38.       	Regarding claims 16-18, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Fries and Levi does not, however, teach:
wherein the insertion needle rotates about its longitudinal axis during the inserting (claim 16); 
wherein the insertion needle rotates about its longitudinal axis during the retracting (claim 17); nor
wherein the insertion needle rotates in one direction about its longitudinal axis during the inserting, and rotates in the opposite direction about its longitudinal axis during the retracting (claim 18).
            Stoianovici, in a similar field of endeavor, relates to methods for inserting a medical instrument (e.g., needle) into tissue of a human, with the instrument being configured and arranged so that the medical instrument is rotated as it is being moved longitudinally for insertion into the tissue [¶[0013]].  Stoianovici further teaches that the direction (clockwise, counterclockwise) the needle is to be rotated can be controlled so that, for example, the needle spirals in a clockwise direction when it is being inserted, and the needle spirals in a counterclockwise (or opposite) direction when being withdrawn [¶[0115]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fries and Levi such that the insertion needle rotates about its longitudinal axis during the inserting, the insertion needle rotates about its longitudinal axis during the retracting, and wherein the insertion needle rotates in one direction about its longitudinal axis during the inserting, and rotates in the opposite direction about its longitudinal axis during the retracting, as taught by Stoianovici, so as to provide the advantages of breaking static friction, possibly reducing insertion forces by the "drilling" effect of the spiral motion, as well as reducing deformations by reducing interaction forces [Stoianovici, e.g., ¶[0015]].


39.      	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fries and Levi, further in view of U.S. Patent Application Publication No. 2014/0357983 to Toomey et al. (“Toomey”).
40.	Regarding claim 21, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Levi further teaches that the corresponding engagement feature [stylet (646)] of the insertion needle is a flange [with reference to FIG. 20 of Levi, stylet (646) of needle (644) includes a step/reduction in the diameter of the stylet (which Applicant’s as-filed Specification describes as an example of a “flange” – see pg. 19, ll. 12-23)]. 
The combination of Fries and Levi does not, however, teach wherein the insertion needle comprises two connected wires and one of the two wires is shorter than the other such that a distal end of the shorter wire forms the flange.
            Toomey, in a similar field of endeavor, relates to access needles and stylet assemblies [Abstract], and teaches, e.g., a multiple wire stylet comprising a plurality of wire strands (two or more wire strands) [¶[0039]] joined together (connected) at certain portions of the stylet body for reinforcement [¶[0042]].  Toomey further teaches that the distal end of one of the wire strands of the multiple wire stylet may be joined to the stylet tip [¶[0041]] [this would be the longer of the two wire strands at it extends to the stylet tip, meaning that the other of the wire strands would be shorter (since it doesn’t connect to the stylet tip)].       
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fries and Levi such that stylet (646) of needle (644) comprises a multiple wire stylet since such modification amounts merely to the simple substitution of one known stylet-type for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Further as modified, the multiple wire stylet of Fries/Levi would include the step/reduction in the diameter of the stylet (the flange) along its length [Levi - FIG. 20], with the distal end of the shorter wire strand being a part of the reduced diameter section (thereby forming the flange) (as broadly as claimed, any portion of the shorter wire strand that is distal to the proximal-most end of the shorter wire strand can be considered a distal end).  
41.	Regarding claim 22, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Fries and Levi does not, however, teach wherein the insertion needle comprises two wires twisted together forming a helix.
Toomey, in a similar field of endeavor, relates to access needles and stylet assemblies [Abstract], and teaches, e.g., a coiled wire stylet wherein a multiple wire braid/coil may be used [e.g., ¶[0034]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fries and Levi such that retaining wire (13) comprises a coiled wire stylet in order to add strength and increase flexibility [Toomey, ¶’s [0034], [0035]].

42.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fries and Levi, further in view of U.S. Patent Application Publication No. 2014/0239600 to Walsh et al. (“Walsh”).
43.	Regarding claim 35, the combination of Fries and Levi teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Fries and Levi does not, however, teach wherein the biological tissue is ex vivo.
	However, it was well known, before the effective filing date of the claimed invention, to conduct testing of systems/devices and methods on ex vivo structures for safety/performance purposes prior to conducting procedures on actual living patients/subjects.
	As one example, Walsh, in a similar field of endeavor, relates to controlling the penetration of instruments such as drills and needles being inserted into either hard or soft material [Walsh, ¶[0005]].  More particularly, Walsh teaches that testing of a retraction mechanism occurred on ex-vivo animal structures to verify that the retraction mechanism was safe (that it successfully removed the drill bit before damaging soft tissue beneath the skull) [Walsh, ¶[0077]].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fries and Levi such that the biological tissue is ex vivo for, e.g., testing purposes in order to verify safe, effective, and desired performance of the device of Fries/Levi prior to use on actual patients/subjects in order to prevent injury or other unintended results.

Response to Arguments
44.	As noted above, a new ground of rejection under § 112(b) is set forth herein, necessitated by Applicant’s Amendment.
45.	Applicant’s arguments concerning the prior rejection of independent claim 1 under § 102 has been fully considered and is persuasive (in view of the current Amendment).  Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection under § 103 are set forth in detail above, necessitated by Applicant’s Amendment.




Conclusion
46.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
 

                                                                                                                                                                                                        

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794